COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH


                                  NO. 2-10-141-CV


W ENDY JO ARCHER                                                         APPELLANT

                                            V.

CHRISTOPHER JOHN ARCHER                                                   APPELLEE

                                        ------------

           FROM THE 325TH DISTRICT COURT OF TARRANT COUNTY

                                        ------------

                          MEMORANDUM OPINION 1

                                        ------------

      Appellant W endy Jo Archer attempts to appeal from denial of her motion to

recuse the trial judge in cause number 325-371563-04. Judge Jeff W alker heard

appellant’s motion and denied it on April 16, 2010. Appellant filed a notice of appeal,

and on May 12, 2010, we notified the parties of our concern that this court lacked

jurisdiction over this appeal because the “Order Denying Motion to Recuse” does not

appear to be a final judgment or an appealable interlocutory order. W e also stated



      1
           See Tex. R. App. P. 47.4.
that the appeal would be dismissed for want of jurisdiction unless appellant or any

party desiring to continue the appeal filed with the court, on or before May 24, 2010,

a response showing grounds for continuing the appeal. No response has been filed.

      Generally, an appeal may be taken only from a final judgment or order.

Lehmann v. Har-Con Corp., 39 S.W .3d 191, 195 (Tex. 2001). An order denying a

motion to recuse is an unappealable interlocutory order. Hawkins v. Walker, 233

S.W .3d 380, 401 (Tex. App.—Fort W orth 2007, pet. denied). Specifically, rule 18a

of the Texas Rules of Civil Procedure provides that an order denying a motion to

recuse may be reviewed only “on appeal from the final judgment.” Tex. R. Civ. P.

18a(f); see Hawkins, 233 S.W .3d at 401. Because the order from which appellant

attempts to appeal is an unappealable interlocutory order, we dismiss this appeal for

want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).



                                                     PER CURIAM


PANEL: MCCOY, DAUPHINOT, and W ALKER, JJ.

DELIVERED: July 1, 2010




                                          2